DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, and 4-18 are pending.
Claims 1-2 and 4-18 are rejected below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10 12, 14-15 and 17-18 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz (U.S. PG Pub. 2011/0204720).

As to claim 1, Ruiz teaches a method for managing power consumption comprising: providing a plurality of electrical loads on a premises (fig. 6 elements 204), wherein each electrical load is connected to one or more electrical current and/or voltage sensors [0119 Thus, the BMS 30 may be configured to monitor loads and take equipment 470 off-grid via an automatic transfer switch (ATS) during high consumption times of the day to prevent any surcharges.] and one or more relays in operable communication with one or more electrical circuits, wherein the one or more electrical circuits electrically connect the plurality of electrical loads with an electrical grid, an on-site energy storage, a backup power source, or an off-grid energy generating system [0119]; providing an energy management system configured to monitor power demand by one or more of the plurality of electrical loads using the one or more electrical current and/or voltage sensors[0119], and configured to monitor a capacity output of the electrical grid [0119 During peak demand, the BMS 30 commands the ATS to switch from grid power to battery power. When the demand has fallen, BMS 30 switches the equipment 470 back to grid power and the batteries recharge. 0128 If the line power is not greater than or equal to the expected power, then the process 570 may trigger a transfer switch to change from line power to battery power within the battery tower (block 578).], the on-site energy storage, the backup power source, or the off-grid energy generating system[0074 electricity manager 210 may compare available energy 212 through 220 relative to home loads 204, time data 250, and utility signals 220 to intelligently use wind energy 212, solar energy 214, and battery energy 216 and 218 as a tradeoff with grid power 220. Electricity manager 210 may prioritize energy usage and distribution to home loads 204 based on real time pricing (RTP) of energy, power grid demand, grid generation fuel mix (carbon generation), residential building demand, user comfort levels, power grid outages, and various user preferences. [0075 For example, electricity manager 210 may control 248 residential power distribution system 200 to use available wind energy 212 and solar energy 214 to power various home loads 204 as a first priority. If wind energy 212 and solar energy 214 is insufficient to power home loads 204, then electricity manager 210 may control 248 residential power distribution system 200 to either cut low priority home loads 204 or draw additional power from either energy storage 252 or electric power grid 40. For example, if electricity manager 210 receives signals 20 indicating a high power grid demand, high carbon content of generation sources, or high real time pricing (RTP) of energy, then electricity manager 210 may control 248 residential power distribution system 200 to use stationary battery power 216 to power various home loads 204 as a secondary priority.] ;  wherein the energy management system is configured to use the monitored power demand by the one or more of the plurality of electrical loads as compared to a monitored capacity output of the on-site energy storage, the backup power source, or the off-grid energy generating system to determine if a capacity output limit of the on-site energy storage, the backup power source, or the off-grid energy generating system is being met or exceeded[ For example, electricity manager 210 may control 248 residential power distribution system 200 to use available wind energy 212 and solar energy 214 to power various home loads 204 as a first priority. If wind energy 212 and solar energy 214 is insufficient to power home loads 204, then electricity manager 210 may control 248 residential power distribution system 200 to either cut low priority home loads 204 or draw additional power from either energy storage 252 or electric power grid 40. For example, if electricity manager 210 receives signals 20 indicating a high power grid demand, high carbon content of generation sources, or high real time pricing (RTP) of energy, then electricity manager 210 may control 248 residential power distribution system 200 to use stationary battery power 216 to power various home loads 204 as a secondary priority. ]; wherein if the capacity output limit of the on-site energy storage, the backup power source, or the off-grid energy generating system is met or exceeded, the energy management system uses the monitored power demand by the one or more of the plurality of electrical loads to select which one or more of the plurality of electrical loads should be turned off to reduce the power demand by the one or more of the plurality of electrical loads below the capacity output limit of the on-site energy storage, the backup power source, or the off-grid energy generating system [0075 For example, electricity manager 210 may control 248 residential power distribution system 200 to use available wind energy 212 and solar energy 214 to power various home loads 204 as a first priority. If wind energy 212 and solar energy 214 is insufficient to power home loads 204, then electricity manager 210 may control 248 residential power distribution system 200 to either cut low priority home loads 204 or draw additional power from either energy storage 252 or electric power grid 40. For example, if electricity manager 210 receives signals 20 indicating a high power grid demand, high carbon content of generation sources, or high real time pricing (RTP) of energy, then electricity manager 210 may control 248 residential power distribution system 200 to use stationary battery power 216 to power various home loads 204 as a secondary priority.] ; wherein the selection of the one or more of the plurality of electrical loads is based on at least one of a user preference, an electrical load prioritization, the monitored power demand by the one or more of the plurality of electrical loads[0052 HEMS 26 may include preset and user selectable load priorities in the event of high demand, high real time pricing (RTP) of energy, power outages, and user schedules. For example, the load priority may include a high priority for refrigerators, freezers, security systems, and other important equipment. In the event of high demand, high pricing, or power outages, HEMS 26 may use energy from batteries 38 and 46, solar panels 50, and wind turbines 54 to power the various equipment in the preset or user defined order of priority. 0056 For example, HEMS 26 may use a load priority to discharge vehicle and stationary batteries 38 and 46 to power only more important or critical equipment, such as freezers, refrigerators, and security systems. Depending on local needs and real time pricing (RTP) of energy, HEMS 26 may transfer energy from batteries 38 and 46, solar panels 50, and wind turbines 54 back to electrical power grid 40 during the period of peak demand., 0075], or an anticipated power demand, and wherein the system is configured to turn off the selected one or more of the plurality of electrical loads by switching off the one or more relays associated with the selected one or more of the plurality of electrical loads[0075].  


As to claim 2, Ruiz teaches wherein turning off electrical circuits and/or electrical loads further comprises curtailing a lowest prioritized active electrical circuit and/or load [0075].  

As to claim 5, Ruiz teaches wherein the selection of the one or more loads of the plurality of electric loads to turn off is further based on an amount of power being discharged by the on-site energy storage by the backup source power or the off-grid energy generating system[0075].

As to claim 6, Ruiz teaches wherein wherein the selection of the one or more loads of the plurality of electric loads to turn off is further based on an amount of power calculated to be discharged the on-site energy storage by the backup source power or the off-grid energy generating system[0074-0075 HEMS 26, in an exemplary embodiment, may be configured to monitor and control 248 residential power distribution 200 based on signals and data 224 through 242 exchanged with energy sources 202, time data 250 received from time clock 206, data and signals 244 and 246 exchanged with home loads 204, and utility signals 20 exchanged with power utility 24.  For example, in an exemplary embodiment, electricity manager 210 may compare available energy 212 through 220 relative to home loads 204, time data 250, and utility signals 220 to intelligently use wind energy 212, solar energy 214, and battery energy 216 and 218 as a tradeoff with grid power 220.].  


As to claim 7, Ruiz teaches wherein the selection of the one or more loads of the plurality of electric loads to turn off is further based on an amount of energy stored by the on-site energy storage, or generated by the backup power source or the off-grid energy generating system[0075]. 

As to claim 12, Ruiz teaches a method of managing an energy system, the method comprising: providing a main electrical service panel connected to a plurality of electrical circuits and/or electrical loads (fig. 6 elements 200 and 204) ; connecting an energy storage system to the main electrical service panel (elements 38, 46, 50, 54), wherein a potential power demand of the plurality of electrical circuits and/or electrical loads may exceed a power output capacity of an on-site energy storage, a backup power source, or an off-grid energy generating system the energy storage system [0075 For example, electricity manager 210 may control 248 residential power distribution system 200 to use available wind energy 212 and solar energy 214 to power various home loads 204 as a first priority. If wind energy 212 and solar energy 214 is insufficient to power home loads 204, then electricity manager 210 may control 248 residential power distribution system 200 to either cut low priority home loads 204 or draw additional power from either energy storage 252 or electric power grid 40.]; connecting an energy management apparatus to the main electrical service panel (element 210), wherein the energy management apparatus each electrical load associated with the energy management apparatus comprises one or more electrical current and/or voltage sensors and one or more relays [ 0119 Thus, the BMS 30 may be configured to monitor loads and take equipment 470 off-grid via an automatic transfer switch (ATS) during high consumption times of the day to prevent any surcharges. For example, each battery 48 and/or modular battery system 420 may be sized to provide enough power for the equipment 470 for a period greater than the typical peak demand time (e.g., approximately 4 to 6 hours). During peak demand, the BMS 30 commands the ATS to switch from grid power to battery power. When the demand has fallen, BMS 30 switches the equipment 470 back to grid power and the batteries recharge. BMS 30 may also have an algorithm that determines when to charge the batteries to ensure that all of the battery packs used are not recharging at the same time, thereby reducing the possibility of pushing the electric load past the peak.], and wherein the energy management apparatus is configured to energize or de-energize one or more of the plurality of electrical circuits and/or electrical loads connected to the main electrical service panel[0075]; monitoring electricity consumption with the one or more electrical current and/or voltage sensors in connection with one or more of the plurality of electrical circuits and/or electrical loads[0119, 0128]; and 6Application No. 16/881,792 Amendment dated February 28, 2022 Responsive to Office Action dated August 31, 2021 selecting one or more of the plurality of electrical circuits and/or electrical loads to energize or de-energize by activating or de-activating one or more of the one or more relays in connection with one or more of the plurality of electrical circuits and/or electrical loads [0075]; wherein the energy management apparatus is configured to maintain an energy consumption demand at or below a capacity output limit of the on-site energy storage, the backup power source, or the off-grid energy generating system[0075]. 

As to claim 14, Ruiz teaches wherein the energy storage, backup power, or off-grid energy generating system is chosen from one or more of a battery, a rechargeable battery, a power plant, a generator, a photovoltaic energy source, or a photovoltaic inverter [0075].  

As to claim 15, Ruiz teaches further comprising one or more processing units and/or one or more controllers, wherein the one or more processing units and/or one or more controllers are in operable communication with computer-executable instructions for apportioning a fixed wattage, amperage, and/or voltage cap to one or more of the plurality of electrical loads[0109].   

As to claim 17, Ruiz teaches wherein the computer executable instructions are capable of displaying a dynamic list of available electrical loads to a user, accepting a user response, and updating the dynamic list in response[0052].  

As to claim 18, Ruiz teaches wherein the computer- executable instructions are capable of scheduling an amount of and/or a distribution of electrical power to one or more of the plurality of electrical loads based on 51Customer No. 136,071 Docket No. LUMSTORAGE-CONT at least one of anticipated use, available power, user preferences, and/or a state-of-charge of an energy storage system[0075].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (U.S. PG Pub. 2011/0204720) in view of Carr (U.S. PG Pub. 2018/0191160).


Ruiz teaches most of the claimed invention, but fails to teach all of the claimed invention, including the specific limitation of claim 4.  However, this is an obvious variation as taught by Carr as follows:


As to claim 4, Carr teaches wherein the selection of the one or more loads of the plurality of electric loads to turn off is further based on an amount of power calculated to be demanded by the one or more of the plurality of electrical loads[0019  The average power can be calculated based on a measured power from the beginning of a current time window as well as the projected power for the remainder of the window assuming that power consumption remains at its current value for the remainder of the window. Such an average power can thus be continually calculated throughout the duration of the window. If the projected power limit is higher than the power target, as at time T.sub.1, then the system scans a priority list of available actions to find an action that will reduce the power consumption (described more fully below).].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Carr into the system and method as disclosed by Ruiz.  The motivation to combine is that Carr details using calculated power to ensure that power limit is not breached [0019].


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (U.S. PG Pub. 2011/0204720) in view of Drees (Pat. 8,731,724).

Ruiz teaches most of the claimed invention, but fails to teach all of the claimed invention, including the specific limitations of claim 8.  However, this is an obvious variation as taught by Drees as follows:

As to claim 8, Drees teaches further comprising a user interface comprising an application programming interface (API) comprising computer-executable instructions configured to ingest, store, and/or enact user preferences in the event of an electrical power outage (col. 6 lines 1-28).  

As to claim 16, Drees teaches wherein the computer- executable instructions are capable of intaking, recording, storing, and/or analyzing historical energy consumption data to train machine learning models (col. 26 lines 18-49).  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Drees into the system and method as disclosed by Ruiz.  The motivation to combine is that Dress teaches using API a user may be able to input data in an easy way, e.g. a wizard (col. 6 lines 1-25).


Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (U.S. PG Pub. 2011/0204720) in view of Dent (U.S. PG Pub. 2012/0281444).

As to claim 10, Ruiz teaches wherein the energy management system and the user interface are configured to provide for identifying one or more of the plurality of electrical loads to prioritize according to an amount of available energy and/or the anticipated power demand [0075].   

Ruiz teaches most of the claimed invention, but fails to teach all of the claimed invention, including the specific limitations of claims 9-11 and 13.  However, these is an obvious variation as taught by Dent as follows:


As to claim 9, Dent teaches wherein the energy management system is configured to allow a user to respond to changing circumstances, including grid outages, by adjusting the user preference[0018].   


As to claim 11, Dent teaches wherein the energy management system and the user interface are configured to allow for optimizing consumption allowances based on energy storage state-of-charge and data-driven predictions of baseline consumption needs[0132].  


As to claim 13, Dent teaches wherein the energy management apparatus is configured to: dynamically allow a user to respond to changing circumstances, including grid outages[0018]; provide for a choice in which of the one or more of the plurality of  electrical loads to energize or de-energize[0018]; provide for identifying which of the one or more of the plurality of  electrical loads to prioritize, energize, and/or de-energize; provide for identifying which of the one or more of the plurality of  electrical loads to prioritize, energize, and/or de-energize, according to a state-of-charge of the on-site energy storage, the backup power source, or the off-grid energy gernerating system, an amount of available energy from an anticipated photovoltaic (PV) output, and/or expected consumption; and/or 50Customer No. 136,071 Docket No. LUMSTORAGE-CONTallow for optimizing energy consumption allowances based on available state-of-charge and data-driven predictions of PV output and baseline energy consumption needs[0132].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Dent into the system and method as disclosed by Ruiz.  The motivation to combine is that Dent teaches prioritizing loads can maximize a life of a battery (energy storage unit) [0018].



Other Prior Art of Record
Burns (U.S. 2010/0293045) teaches using a HAN for controlling loads in a system with a grid and a renewable energy subsystem. 

Response to Arguments
Applicant’s arguments, see page 12 and a portion of 13, filed 2-28-22, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruiz.  Examiner notes that there are arguments to Ruiz, however these are arguments seem to be an overview of the difference the Applicant believes is in between the inventions and does not detail the claimed invention.  Examiner has applied considerable citation and rational that shows how the claimed invention is taught by Ruiz teaches.  Of course, this amount of detail was not presented to Applicant prior and therefore one could not expect a full analysis from Applicant at the time of reply. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119